. Per Curiam.
The evidence adduced in the trial below is sufficient to support the verdict, and the assignments of error point out no error that would justify a new trial. Moreover, the exceptions to the charge appear only in connection with the assignments of error; no exceptions were taken and set out in the record to the portions of the charge of which the defendant complains. Therefore, the assignments of error relating to the charge have no exceptions upon which such assignments may rest. Barnette v. Woody, 242 N.C. 424, 88 S.E. 2d 223; S. v. Taylor, 240 N.C. 117, 80 S.E. 2d 917. .
No error.
Johnson, J., not sitting.